UNPUBLISHED ORDER
                           Not to be cited per Circuit Rule 53



           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604


                                 December 8, 2005


                                       Before

                         Hon. Frank H. Easterbrook, Circuit Judge

                         Hon. Daniel A. Manion, Circuit Judge

                         Hon. Diane S. Sykes, Circuit Judge



No. 04-1831                                      Appeal from the United States
                                                 District Court for the Northern
UNITED STATES OF AMERICA,                        District of Illinois, Western Division.
              Plaintiff-Appellee,
                                                 No. 03 CR 50016
      v.
                                                 Philip G. Reinhard, Judge.
JOSEPH W. SALADINO,
            Defendant-Appellant.



                                     ORDER

       Joseph Saladino challenged his sentence of 27 months’ imprisonment in light
of United States v. Booker, 543 U.S. 220 (2005), contending that the district court
committed plain error in its application of the then-mandatory sentencing
guidelines. Based on United States v. Paladino, 401 F.3d 471, 483-84 (7th Cir.
2005), we issued a limited remand to the Northern District of Illinois to determine
whether it would impose the same sentence now that the guidelines are no longer
mandatory.
No. 04-1831                                                                      Page 2



       The district court has responded that it would again impose the identical
sentence of 27 months on Saladino post-Booker. Since Saladino’s sentence would
remain the same, the Booker error did not affect Saladino’s substantial rights, and
Saladino cannot show plain error. See id. at 484. We will therefore affirm as long
as the sentence is reasonable. See id.

       We invited the parties to file arguments regarding the appropriate
disposition in light of the district court’s decision. Saladino never responded to our
invitation. As the sentence falls within the applicable guidelines range, it is
presumptively reasonable. United States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir.
2005). Therefore, we AFFIRM the district court’s original sentence.